Title: To James Madison from Anonymous, 9 April 1808
From: Anonymous
To: Madison, James



No. 6.
Sir,
New-York 9th. April 1808.

filed with February 7, 1808
Agreeable to public notice we meet last evening in our respective Wards to appoint our Committees of nomination.  Great exertions were made by the Clintonians to place their friends on the committees.  I am of opinion that we have got the majority in favour of the Administration of the General Government, the Clintonians voting for many of our friends supposing them to have been still in thier interest.  Franks, Davis, Kittlelas & myself have been active in our respective Wards.  Mr. Kittlelas offered certain resolutions in favour of the Unity of the party in support of the administration & of the Washington nomination (done in the usual way) as shook the Clintonian party to the very center.  They however, by adroit management, succeeded in opposing them, by a small majority.  This opposition will injure them very materially, as I presume the rejected resolutions will be published in the Public Advertiser which will shew the republicans in the other Wards the temper & disposition in their strong hold, Rutgers’ Ward.
Being an intimate acquaintance of C. R. Webster I place the utmost confidence in the enclosed narrative.  Such are the means the Clintons have ever used to obtain and retain power.  They expected to unite the federalists in their support.  The federalists were pleased with the Idea of playing off Clinton against the administration.  They spoke loud of supporting Clinton & Monroe & of geting a federal house of Assembly &c &c  The real republicans in our country Counties, took the alarm opposed the nomination of the old man & Monroe.  The creatures of Clinton surround old Denning & insist upon his becoming the scape Goat as Genl. Bailey did in the Union of De Witt Clinton & Swartout  In haste

H.

